Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License of C. Nelson Jarnagin filed pursuant to Bar Rule 4-227 (a). Believing that the interests of the Bar and the public would be best served by acceptance of Jarnagin’s petition, the State Bar has no objection to this Court’s acceptance of the petition. In his petition, Jarnagin admits that on March 17, 2000, the United States District Court for the District of South Carolina, Anderson Division, accepted his plea of guilty to a felony violation of 18 USC § 2314 (transmission of fraudulently obtained money in foreign commerce knowing the same to have been fraudulently obtained) and that his conviction on entry of judgment on that plea constitutes a violation of Standard 66 (conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment) of Bar Rule 4-102 (d). Jarnagin waives his right to a hearing and requests that he be permitted to surrender his license to practice law, which is tantamount to disbarment pursuant to Bar Rule 4-110 (f).
We have reviewed the record and agree to accept Jarnagin’s petition for voluntary surrender of his license to practice law in this State. The name of C. Nelson Jarnagin is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Jarnagin is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.

Harrison & Harrison, Anthony L. Harrison, for Jamigan.